UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-40127
                          Summary Calendar
                       _____________________

                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                    JESUS GUADALUPE MOLINA, JR.,

                                                 Defendant-Appellant.

          ________________________________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                            (L-CA-94-14)
          ________________________________________________

                         February 8, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jesus Guadalupe Molina, Jr., who appeals pro se the denial of

his § 2255 motion, is before our court for the second time on this

matter.   See United States v. Molina, No. 94-60182 (5th Cir. 1994)

(remanding for factual determination whether Molina requested his

counsel file notice of appeal).         Molina contends that he was

denied effective assistance of counsel when his attorney failed to

file a timely notice of appeal, even though Molina had requested

that an appeal of his sentence be filed.     (Molina's conviction is

pursuant to a plea of guilty.)   On remand, the district court held


*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
an evidentiary hearing to determine whether Molina had, in fact,

made such a request.

       In reviewing the denial of a § 2255 motion, we review findings

of fact only for clear error.          E.g., United States v. Gipson, 985

F.2d 212, 214 (5th       Cir. 1993).   Based on our review of the record,

we conclude that the district court's determination that Molina

never requested that his attorney appeal his sentence is supported

by both the testimony of Molina's attorney and by the inconsistency

of    Molina's    contentions.     Moreover,      we   will   not    disturb   the

district court's finding that the testimony of Molina's counsel was

more credible than Molina's.        United States v. Bass, 10 F.3d 256,

258    (5th    Cir.   1993)   (court    gives     credence     to    credibility

determinations unless clearly erroneous).

       The    district   court's   finding   of    fact   that      Molina   never

requested that his lawyer appeal his sentence is not clearly

erroneous.       Accordingly, the denial of the § 2255 motion is

                                   AFFIRMED.




                                    - 2 -